MEMORANDUM DECISION
                                                                         FILED
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                               Mar 31 2020, 12:45 pm

regarded as precedent or cited before any                                CLERK
                                                                     Indiana Supreme Court
court except for the purpose of establishing                            Court of Appeals
                                                                          and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Mark F. James                                            Curtis T. Hill, Jr.
Anderson, Agostino & Keller P.C.                         Attorney General of Indiana
South Bend, Indiana
                                                         Tiffany A. McCoy
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Malik Johnson,                                           March 31, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-2026
        v.                                               Appeal from the St. Joseph
                                                         Superior Court
State of Indiana,                                        The Honorable Julie Verheye,
Appellee-Plaintiff                                       Magistrate
                                                         Trial Court Cause No.
                                                         71D08-1510-CM-4056



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2026 | March 31, 2020               Page 1 of 6
[1]   Malik Johnson appeals his conviction for Class A Misdemeanor Theft,1 arguing

      that the trial court erroneously admitted certain evidence and, as a result, the

      evidence is insufficient to support the conviction. Finding no error and

      sufficient evidence, we affirm.


                                                    Facts
[2]   In May 2015, Jonathan Steele saw an ad for a Ford Taurus posted in a

      Facebook group named “Northern Indiana ‘cheap cars and trucks’ $1000 or

      less[.]” Tr. Ex. 1. The ad was posted by a Facebook profile under the name of

      “Counting Blessings[.]” Tr. Ex. 1. Steele contacted the Counting Blessings

      profile, and the person who owned the profile, later identified as Johnson,

      agreed to accept payments rather than payment in full and to meet so that

      Steele could see the vehicle and make a first payment of $400.


[3]   Steele and his mother drove to South Bend to meet Johnson. They inspected

      the vehicle and Steele gave Johnson $400 in cash. Johnson did not give Steele

      the keys to the vehicle or a bill of sale. Johnson, who was still in the Taurus,

      asked Steele to follow him to a gas station. Steele refused and asked Johnson to

      exit the car since he had already paid Johnson $400. In response, Johnson

      drove away in the Taurus with the $400. Steele later tried to contact Johnson

      through Facebook, but was unsuccessful because Johnson had blocked him.




      1
          Ind. Code § 35-43-4-2(a).


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2026 | March 31, 2020   Page 2 of 6
[4]   Later that day, Steele filed a police report. The case was assigned to South

      Bend Police Department Detective John Hall. Steele gave Johnson’s name to

      Detective Hall. Detective Hall retrieved a screen shot of the Counting Blessings

      Facebook profile page, which depicted a photograph of a man and a young

      child; that photo was the same profile picture as the Counting Blessings profile

      that had posted the ad for the Taurus. Detective Hall then submitted a request

      to the Bureau of Motor Vehicles for a copy of Johnson’s driver’s license. He

      was able to confirm that the photo on the driver’s license was the same

      individual in the Counting Blessings profile picture.


[5]   On July 20, 2015, Detective Hall met with Johnson. After waiving his rights,

      Johnson confirmed that he had posted a picture of a vehicle that was for sale on

      Facebook and that he was contacted by people wanting to make payments on

      that vehicle.


[6]   On October 26, 2015, the State charged Johnson with Class A misdemeanor

      theft. A bench trial took place on August 1, 2019.2 At trial, the State offered

      into evidence a screenshot of the Ford Taurus Facebook ad as Exhibit 1. It was

      admitted into evidence without objection. Detective Hall explained that after

      he looked at the ad, which was posted by the Counting Blessings Facebook

      profile, he then went to the Counting Blessings profile itself. The State offered

      into evidence a screenshot of that profile. Johnson objected, arguing that




      2
          The record does not reveal the reason for the lengthy delay.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2026 | March 31, 2020   Page 3 of 6
      Detective Hill was unable to authenticate the document because he was neither

      the author nor the subject of the document. The trial court overruled the

      objection and admitted the screenshot into evidence as Exhibit 2, explaining as

      follows:


               [B]ased on the document that’s in State’s Exhibit 1 there’s a
               photograph up in the top upper left corner of State’s Exhibit 1.
               That same photograph, which contains a photograph of a man
               and a younger child is on the same—it’s the same photograph
               that appears on State’s Exhibit 1 and State’s Exhibit 2.


      Tr. Vol. II p. 17. Detective Hall also identified Johnson in court as the same

      person he had spoken to who had told the detective that he had posted the ad

      regarding the vehicle on Facebook. At the close of the trial, the trial court

      found Johnson guilty as charged. The trial court sentenced Johnson to thirty

      days, fully suspended to probation, to be served consecutively to a sentence in

      another cause. The trial court also ordered Johnson to pay $400 in restitution

      and allowed early termination of probation upon payment of restitution.

      Johnson now appeals.


                                     Discussion and Decision
[7]   Johnson primarily argues that the trial court erred by admitting Exhibit 2 into

      evidence.3 The admission or exclusion of evidence falls within the sound




      3
       Johnson also appears to attempt to raise, for the first time, an argument that he was denied due process
      based on the pretrial process used to identify him. He has waived this argument by failing to raise a


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2026 | March 31, 2020                     Page 4 of 6
      discretion of the trial court, and we will reverse only when the trial court’s

      ruling is clearly against the logic and effect of the facts before it. Turner v. State,

      953 N.E.2d 1039, 1045 (Ind. 2011).


[8]   The authentication of evidence is governed by Indiana Evidence Rule 901(a),

      which explains that the authentication requirement is satisfied by evidence

      “sufficient to support a finding that the item in question is what the proponent

      claims it is.” Certain proof of authenticity is not required; instead, all that is

      required is evidence establishing “a reasonable probability that an item is what

      it is claimed to be[.]” Thomas v. State, 734 N.E.2d 572, 573 (Ind. 2000).

      Distinctive characteristics such as “[t]he appearance, contents, substance, [and]

      internal patterns,” of the item, taken together with the surrounding

      circumstances, satisfies the authentication requirement. Evid. R. 901(b)(4).


[9]   Here, Detective Hall explained that he first examined the Facebook ad, which

      had been posted by the Counting Blessings profile. Detective Hall then

      examined the Counting Blessings profile page itself. He explained that Exhibit

      2 was an accurate copy of the Counting Blessings profile page that he had

      viewed during his investigation. Additionally, the trial court observed that it

      was clear that the photograph in the Counting Blessings profile page matched

      the photograph contained in Exhibit 1, which had been admitted without




      contemporaneous argument when Detective Hall testified. He has also failed to make a cogent argument on
      appeal. Regardless, there is no evidence of a show-up identification or that Detective Hall used an
      unnecessarily suggestive procedure to enable Steele to identify Johnson. Therefore, this argument is
      unavailing.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2026 | March 31, 2020               Page 5 of 6
       objection. We find that Detective Hall’s testimony, as well as the appearance,

       contents, and substance of Exhibit 2, sufficiently authenticated the exhibit.

       Therefore, the trial court did not err by admitting Exhibit 2 into evidence.


[10]   Even if the admission had been erroneous, however, the error would have been

       harmless because there is sufficient evidence supporting Johnson’s guilt without

       Exhibit 2. Specifically, the following evidence supports the conviction:


           • It is undisputed that someone took $400 from Steele and did not provide a
             vehicle in exchange for the money.
           • Steele provided Johnson’s name to Detective Hall.
           • Detective Hall compared the photo from the Facebook ad to Johnson’s
             driver’s license photo and confirmed that it was the same individual.
           • Johnson admitted that he had, in fact, posted an ad on Facebook to sell a
             vehicle.

       In other words, even without Exhibit 2, a reasonable factfinder could conclude,

       based on this evidence and the reasonable inferences that may be drawn

       therefrom, that Johnson is guilty as charged. Consequently, we affirm.


[11]   The judgment of the trial court is affirmed.


       Bradford, C.J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2026 | March 31, 2020   Page 6 of 6